Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 are allowed. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A method comprising: directly receiving a notification of that corresponds to an activation of an alert and alarm tablet at a site, wherein the site includes a plurality of other alert and alarm tablets, wherein the notification includes a location of the alert and alarm tablet at the site during the activation of the alert and alarm tablet; and in response to directly receiving the notification, causing a plurality of relay notifications to be received at the plurality of other alert and alarm tablets, wherein the plurality of relay notifications include the location of the alert and alarm tablet at the site during the activation of the alert and alarm tablet , wherein the alert and alarm tablets are configured to be used only as alert and alarm tablets.
As per claim 6, 
A tablet comprising: a processor; memory coupled to the processor; a transceiver coupled to the processor, a display coupled to the processor, the display comprising a user interface; a speaker coupled to the process; and alert and alarm software stored in the memory and configured to be executed by the processor in response to an alarm is being activated with the user interface at a site, wherein the processor is configured to generate a notification of the alarm and transmit the notification of the alarm to an alert platform using the transceiver, wherein the tablet is configured such that the user interface cannot be manipulated from a kiosk screen while the alarm is not activated,  wherein the tablet is configured to directly communicate the notification of the alarm to other alert and alarm tablets at the site.
As per claim 14, 
A system comprising: a plurality of alert and alarm tablets at a site, wherein the plurality of alert and alarm tablets are configured to be activated, wherein the plurality of alert and alarm tablets are configured to generate a notification that comprises a location in of an activated one of the plurality of alert and alarm tablets at the site during the activation of the alert and alarm tablet; and an alert platform configured to4 4893-5064-1947 1 086503-000002USP2Docket No. 086503-000002USP2Application No. 17/027,045 receive the notification from the activated one of the plurality of alert and alarm tablets, issue an identity verification request to the activated one of the plurality of alert and alarm tablets, and processing the received notification in response to the identity verification request being satisfied, wherein the notification comprises alarm event data including at least a location of the site and a location of the activated one of the plurality of alert and alarm tablets in the site, wherein the plurality of alert and alarm tablets are configured to be used only as alert and alarm tablets, wherein the activated one of the plurality of alert and alarm tablets is configured to directly communicate the notification with other of the plurality of alert and alarm tablets at the site.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  McNutt et al. (US 2016/0086481) shows the claim limitation: As per claim 1, a method for notifying first responders in an active shooter emergency at a site comprising: receiving a notification of an activation of a panic button: at the site, wherein the notification of the activation comprises a location of the site; and in response to receiving the notification of the activation of the panic button at the site; and, wherein the visual alarm comprises a notification of active shooter emergency at the site and the location of the site. McNutt also a system for notifying first responders to an active shooter emergency at a site comprising: a plurality of panic buttons at a plurality of sites, wherein the plurality of panic buttons are configured to be activated, where the plurality of panic buttons are configured to generate a notification that comprises a location in the site corresponding to a location of the activated panic button in the site when iis activated; a dispatch and monitor station configured to receive the notification regarding the active shooter emergency from an activated one of the plurality of panic buttons, wherein the notification comprises alarm event data including at least a location of the site and a location of the activated one of the plurality of panic buttons in the site. Gupta (US 2014/0379801) shows methods, devices, and systems for utilizing dashboard software that enables retrieval of user account information from various services enjoyed by users of a shared computing device.  Saigh et al. (US 2013/0183924) shows a system establishes a perimeter around an area, and mobile devices within the established perimeter communicate with a server that provides and collects personal and asset safety information. 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 6, and 14, respectively, including: 
As per claim 1, 
the notification includes a location of the alert and alarm tablet at the site during the activation of the alert and alarm tablet; and in response to directly receiving the notification, causing a plurality of relay notifications to be received at the plurality of other alert and alarm tablets, wherein the plurality of relay notifications include the location of the alert and alarm tablet at the site during the activation of the alert and alarm tablet , wherein the alert and alarm tablets are configured to be used only as alert and alarm tablets.
As per claim 6, 
A tablet comprising: a processor in response to an alarm is being activated with the user interface at a site, wherein the tablet is configured such that the user interface cannot be manipulated from a kiosk screen while the alarm is not activated, wherein the tablet is configured to directly communicate the notification of the alarm to other alert and alarm tablets at the site.
As per claim 14, 
the plurality of alert and alarm tablets are configured to generate a notification that comprises a location in of an activated one of the plurality of alert and alarm tablets at the site during the activation of the alert and alarm tablet; and an alert platform configured to4 4893-5064-1947 1 086503-000002USP2Docket No. 086503-000002USP2Application No. 17/027,045issue an identity verification request to the activated one of the plurality of alert and alarm tablets, and processing the received notification in response to the identity verification request being satisfied, wherein the notification comprises alarm event data including at least a location of the site and a location of the activated one of the plurality of alert and alarm tablets in the site, wherein the plurality of alert and alarm tablets are configured to be used only as alert and alarm tablets, wherein the activated one of the plurality of alert and alarm tablets is configured to directly communicate the notification with other of the plurality of alert and alarm tablets at the site.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689